Name: 2011/189/EU: Council Decision of 24Ã June 2010 on the signing, on behalf of the European Union, of the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean
 Type: Decision
 Subject Matter: international affairs;  natural environment;  fisheries;  economic policy;  environmental policy;  international law
 Date Published: 2011-03-29

 29.3.2011 EN Official Journal of the European Union L 81/1 COUNCIL DECISION of 24 June 2010 on the signing, on behalf of the European Union, of the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean (2011/189/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union is competent to adopt measures for the conservation of marine biological resources under the common fisheries policy and to enter into agreements with third countries and international organisations. (2) Pursuant to Council Decision 98/392/EC (1), the Union is a Contracting Party to the United Nations Convention on the Law of the Sea of 10 December 1982, which requires all members of the international community to cooperate in conserving and managing the biological resources of the sea. (3) Pursuant to Council Decision 98/414/EC (2), the Union is a Contracting Party to the Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982, relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks. (4) On 17 April 2007 the Council authorised the Commission to negotiate, on behalf of the Community, a Convention on a Regional Fisheries Management Organisation (RFMO) in the South Pacific for fishery resources not yet covered by an existing RFMO. (5) The negotiations were successfully concluded in Auckland, New Zealand, on 14 November 2009 by the adoption of a draft text of the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean (hereinafter referred to as the Convention), which, under its Article 36(1), is open for signature for a period of 12 months from 1 February 2010. (6) The objective of the Convention is to ensure, through its effective implementation, the long-term conservation and sustainable use of the fishery resources in the Convention area. (7) Since vessels flying the flags of Member States of the Union fish resources in the Convention area, it is in the Union's interest to play an effective role in the implementation of the Convention. (8) The Convention should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing of the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean (hereinafter referred to as the Convention) is hereby approved on behalf of the Union, subject to the conclusion of the said Convention (3). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Convention on behalf of the Union subject to its conclusion. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 24 June 2010. For the Council The President J. BLANCO LÃ PEZ (1) OJ L 179, 23.6.1998, p. 1. (2) OJ L 189, 3.7.1998, p. 14. (3) The text of the Convention will be published together with the decision on its conclusion.